ORDER
OWENS, Chief Judge.
This case is an appeal by an applicant who was denied social security disability benefits.
Luther H. Carrington (applicant) applied for social security disability benefits on September 26, 1980. The Social Security Administration denied his application both initially and on reconsideration. After a hearing was held, an administrative law judge also denied applicant’s claim. The Appeals Council declined to review the administrative law judge’s decision. Applicant appeals to this court.
Applicant argues that the case should be remanded because the transcript of the record is incomplete. The Secretary’s decision was based on verbal testimony by applicant and his wife at the hearing and medical evidence which was submitted. The Secretary filed a copy of the record in this court as required by law. See 42 U.S. C.A. § 405(g) (West 1983). Part of the record is the verbatim transcript of the testimony of applicant and his wife. This testimony is recorded on twenty-six pages. The word “inaudible” appears sixty-six times throughout the twenty-six pages, and the inaudible periods last up to one minute and thirty seconds. Testimony by the applicant, his wife, his attorney, and the administrative law judge is missing.
The function of this court in reviewing the Secretary's decision is to determine whether there is substantial evidence in the record to support the Secretary’s decision. See id. It is imperative that this court scrutinize the record in its entirety to determine whether the Secretary’s decision is reasonable. Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.1984). Because a substantial part of the verbal testimony is missing, the entire record is not before the *62court. Therefore, the court can reach no decision on whether the Secretary’s decision was supported by substantial evidence. The case is therefore remanded for rehearing.